McCay, Judge.
The Code, (Irwin’s) section 2863, makes a judgment dormant if no “entry” be made upon it by an officer authorized to execute and return it for seven years. There is an entry *578here by the sheriff, who is such an officer. Is it such an entry as is contemplated by the statute? We think it is. What is it? A statement, signed by the sheriff and dated, that the execution is placed in his hands with orders to make the money. Section 397 of the Code makes it the duty of the sheriff to keep a docket of executions placed in his hands, the date of their delivery, and his actings and doings thereon, and have the same ready for use in any Court of the county. An entry of the date of the receipt of a fi. fa. is, therefore, proper matter for a return. It charges the sheriff; it is an official act. If transferred upon his book, it is notice to all that the plaintiff claims his execution to be a subsisting one: See Battle vs. Shivers, 39 Georgia, 415. It is not necessary that the entry shall be of some action on the fi. fa. It may be of some new action — anything that is properly a part of a return — everything that may charge or discharge him. Anything that, transferred upon the docket, will show the execution to be a living, acting thing.
Judgment reversed.